Order entered June 28, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01343-CV

                                  MATT MALOUF, Appellant

                                                 V.

                      STERQUELL PSF SETTLEMENT, L.C., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-02371

                                             ORDER
       At the request of court reporter Vielica Dobbins, we extended the deadline for filing the

reporter’s record in this appeal to June 18, 2018. In our order extending the deadline, we

cautioned that further extension requests would be disfavored as the reporter’s record was first

due February 26, 2018.        To date, Ms. Dobbins has not filed the record or otherwise

communicated with the Court.

       This appeal cannot proceed without the reporter’s record. Accordingly, we ORDER Ms.

Dobbins to file the record no later than July 16, 2018. We caution Ms. Dobbins that failure to

comply may result in an order she not sit as a court reporter until the record is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                       /s/    DAVID EVANS
                                                              JUSTICE